Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Bower, III et al., Pub. No.  2019/0334994, teach a local compute node is instructed to continue transmitting only sensor data that has been identified as principal components. Transmitting only the identified principal components of the sensor data uses less bandwidth on the network than transmitting unfiltered sensor data obtained from plurality of sensors. If the network bandwidth is constrained, the local compute node is instructed to only transmit an x-coordinate and a y-coordinate, and not transmit a z-coordinate. Eliminating the z-coordinate from the transmitted data may achieve a reduction in bandwidth consumed. A data transmission rate will provide a predetermined amount of application accuracy without exceeding an allocated amount of network bandwidth. The local compute node is instructed to transmit the principal components of the sensor data at the data transmission rate determined for each of the principal components of the sensor data. Controlling the data collection rate for each principal component of the sensor data to effectively reduce the consumption of network resources (Bower, III; paragraphs [0015; 0018-0019]). 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that dynamically determining bandwidth reduction criteria, responsive to detecting the bandwidth limitation, by identifying a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Le H Luu/
Primary Examiner, Art Unit 2448